ON MOTION FOR REHEARING.
HAWKINS, Judge.
The State has filed a motion for re-
hearing, attaching thereto supplemental transcript from which this court is now advised that the prosecution originated in a justice court where appellants were convicted, from which conviction they appealed to the county court. Under such circumstances an information was not required.
It appears that upon the trial in the county court appellants were upon conviction each assessed a fine of $20.00. Article 53, C. C. P., denies appellate jurisdiction to this court in a case which has been appealed from an inferior court to the county court and in the latter court the fine imposed did not exceed one hundred dollars. See cases cited under Note 2, Art. 53, in Vernon’s Ann. Texas C. C. P., Vol. 1.
The State’s motion for rehearing is granted, the order of reversal is set aside, and the appeal is now dismissed for lack of jurisdiction in this court to entertain it.

Appeal dismissed.